Plaintiff instituted his action in the court below seeking to recover of the defendants the sum of $210 as damages resulting from trespass of live stock. The matter duly came on for trial before a jury who returned a verdict in favor of the plaintiff on all the issues, and assessed his damages at $100. Thereafter defendants moved for judgment notwithstanding the verdict, which motion was denied, and judgment was entered upon the verdict in favor of plaintiff, and defendants have now sought to appeal. *Page 129 
The brief of appellants manifests an entire disregard of the rules of this court. The defects therein were specifically brought to the attention of appellants and challenged in respondent's brief which was filed some months past. Appellants have made no effort whatever to improve their situation by correcting or amending their brief or supplying the deficiencies therein. It may well be doubted whether there is anything whatever before this court. We rest our decision, however, upon the following proposition. The sole object of the attempted appeal is to review in this court the sufficiency of the evidence to support the verdict of the jury. Nowhere in appellants' brief is it made affirmatively to appear (as required by rule 4 of this court and section 3149, Rev. Code 1919) that the brief contains a statement of all the material evidence received upon the trial. According to the uniform course of our decisions, it follows that the sufficiency of the evidence is not reviewable. Denton v. Butler, 37 S.D. 444, 158 N.W. 1017; Felix v. Apartment Homes Co.,46 S.D. 4, 190 N.W. 78; Hilton v. Cramer, 50 S.D. 274, 209 N.W. 543; Hanson v. Lambert, 53 S.D. 34, 219 N.W. 892.
Appellants having failed to preserve and present to this court in the manner required by law and the rules of this court, any claim of error, the judgment and order attempted to be appealed from are affirmed.
POLLEY, P.J., and ROBERTS, WARREN, and RUDOLPH, JJ., concur.